Title: General Orders, 20 October 1779
From: Washington, George
To: 


        
          Head-Quarters Moores House [West Point]Wednesday Octr 20th [1779]
          Parole Mercer—  C. Signs Nash. Boyd—
        
        The Commander in Chief is pleased to accept the following report of a Court of enquiry whereof Brigr Genel Glover was President appointed to examine into sundry charges exhibited against Colonel Greaton by the non commissioned officers and soldiers of his regiment, who were unanimously of opinion that the charges exhibited

against Colonel Greaton are groundless and malicious and not supported in any point, and that he has conducted the affairs of his regiment with honor and strict justice to his men.
        James King (alias James McMullen) of the 3rd Maryland regiment, was tried the 15th instant at the General Court-Martial whereof Colonel Starr is President for “Repeated desertions”—found guilty and sentenced to receive one hundred lashes well laid on his naked back, and that one hundred and twenty dollars be stoped out of his wages and refunded to the 9th Pennsylvania regiment being the bounty he received from the same at the time of his inlisting.
        The General confirms the sentence and orders it to be put into execution tomorrow so far as it regards the stripes, at the head of the regiment to which he belongs—and that the stopages be made agreeable to the sentence.
      